FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed March 22, 2022.  Claims 1, 4, 15, 20, 23-26, and 29-30 have been amended, claims 2-3, 18, and (withdrawn) claims 42-43 have been canceled, and claim 44 has been added.  It is noted that all prior rejections of claims 2-3 are moot in view of the cancellation of those claims.  Claims 20 and 26 remain withdrawn, and claims 1, 4, 7, 9-11, 13-16, 23-25, 28-32, 34, and 44 are now under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to the specification (in view of applicant’s amendment to remove a hyperlink at page 37); 
The prior rejections for indefiniteness under 35 USC 112(b), in view of applicant’s clarifying amendments; and
The rejection of claims under 35 USC 102, in view of the amendment of each of claims 1 and 4 to recite the limitation “wherein at least one of the two or more primers comprises a consensus sequence based on an MIR element or an SVA element”. 
Claim 29, which was previously identified as being free of the prior art, is now allowed (as the claim as amended is no longer indefinite).  Claim 24 is also now directed to allowable subject matter (in view of the requirement for a primer combination not taught or suggested by the prior art), other than containing a typographical error and depending upon a rejected claim; the claim is objected to as indicated below. Claim 10 is free of the prior art as directed to the elected species, but continues to embrace non-elected species, and is thus objected to for multiple reasons (as noted below).   Claims 1, 4, 7, 9, 11, 13-16, 23, 25, 28, 30-32, 34, and 44 remain/are rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group I in the reply filed on September 15, 2021 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of the combination of consensus sequences (including each of an Alu-element, a MIR element, and an SVA element), and of the subspecies corresponding to the primer combination of SEQ ID NOS 2-12, in the reply filed on September 15, 2021 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
It is reiterated that the elected subspecies of the combination of SEQ ID NOS 2-12, as well as the other alternative primer combinations set forth in claim 29, were found to be free of the prior art; thus, search and examination of alternative primer subspecies embraced by the claims was extended to preferred primer combinations as set forth in claim 24 (which as amended March 22, 2022 is now also free of the prior art).
As the prior art continues to apply against the claims as directed to the elected combination of an Alu-element, a MIR element, and an SVA element, search and examination were not extended to further species now recited in the amended claims (such as species limited to a MIR element or an SVA element).  It is noted in particular that independent claims 1 and 4 remain under consideration as directed to the elected species (as it would be unduly burdensome to further extend search and examination to additional species; it is noted that the examiner previously addressed multiple species involving Alu-element targeting primers both alone, and in combinations, in the first Office action).  
Claims 20 and 26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 15, 2021.  
Claim Objections
Claim 24 is objected to as being dependent upon a rejected base claim, and because of the following informalities:  in the third line, “the” is misspelled as “thhhe”.  Appropriate correction is required.
Claim 10 is objected to as being dependent upon a rejected base claim, and because the claim continues to encompass non-elected species not under consideration herein (see the discussion above).  

Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 16, 34, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is indefinite because it is unclear how the claim further limits claim 15, from which it depends.  Claim 15 requires that “at least one of the two more primers comprises a consensus sequence based on an Alu-element and at least one of the two or more primers comprises the consensus sequence based on the MIR element or the consensus sequence based on the SVA element”.  Alternatives a) and b) of claim 16 are clearly further limiting of claim 15, as they simply further limit the second of the “two or more primers” to either the sequence based on the MIR element or the sequence based on the SVA element.  However, alternatives c), d), and e) – while continuing to reference “the two or more primers” - each require two primers that do not include an Alu primer.  It is not clear whether these alternatives in fact requiring at least three primers (i.e., at least one Alu primer, as well as the two primers of c), d), or e)), or whether these alternatives encompass a minimum of two primers, with those two primers being the primers actually specified.  Given the continued references to “the two or more primers” in c), d), and e) – particularly given that the preamble of the claim recites “wherein the assay mixture comprises” rather than, e.g., “wherein the assay mixture further comprises” - there are multiple reasonable interpretations of the claim language involving different boundaries, necessitated further clarification. It is noted that at least one embodiment that appears to potentially be encompassed by claim 16 is not further limiting of claim 15, necessitating the rejection under 35 USC 112(d) below).
Claim 34 is indefinite because the claim depends from claim 3, which has been canceled; as a result, it is unknown and unclear what method is embraced by claim 34. 
Claim 44 is indefinite because it is unclear how the alternative groups of primers recited in the final “wherein” clause of the claim relate to and further limit the claim.  Claim 44 appears to clearly require the formation of two assay mixtures (as specified in the claim), both of which are subjected to PCR to produce sequences that are compared in the “comparing” step; based on the language of the claim, the second assay mixture must include “two or more primers, wherein the sequences of the two or more primers are identical to the sequences of the two or more primers in the first assay mixture”.  However, the “wherein” clause, which sets forth more specific requirements (i.e., combinations of specific SEQ ID NOS) for primers of the assay mixtures states that “the first assay mixture and/or the second assay mixture” comprise the primers.  This latter claim language appears contradictory with regard to the requirement that the primers of the second assay mixture “are identical” to those of the first assay mixture.  Clarification is therefore required to ensure that the actual requirements of both mixtures of the claim are clear and definite; it is noted that this rejection could be overcome by amending the “wherein” clause to recite “and” rather than “and/or”.
Claim Rejections - 35 USC § 112(d)/fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above, claim 16 appears to potentially encompass embodiments in which an Alu primer, as specified in claim 15, is not required.  To the extent that claim 16 encompasses such embodiments, it does not properly depend from claim 15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 4, 7, 9, 11, 13-16, 23, 25, 28, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (US 2013/0143746 A1 [6 June 2013; filed 16 Nov. 2012]; previously cited) in view of Burns et al (Cell 149:740 [May 2012]; previously cited).  
It is noted that the claims remain under consideration as directed to the elected species of a combination of consensus sequences including each of an Alu-element, a MIR element, and an SVA element; this embodiment is referenced in, e.g., dependent claims 15-16.  While claim 4 could technically be withdrawn given the amendment of the claim (such that it now appears to be primarily directed to non-elected species), in the interest of compact prosecution, the claim has been examined as directed to the elected species. 
Xue et al disclose methods that function to identify sequence and structure variations between genomes (including trait and disease associated variations), comprising forming a PCR assay mixture as set forth in independent claim 1, and performing PCR to produce arrays of amplicons comprising inter-transposable element (ITE) genomic segments, specifically inter-Alu gene-enriched amplicons (see entire reference, particularly the Abstract and the Summary at paragraphs 22-24).  More particularly, it is noted that Xue et al disclose forming assay mixtures comprising genomic DNA, “any number of head-type Alu consensus sequence-based primers”, “any number of tail-type Alu consensus sequence-based primers”, free dNTPs, a thermostable polymerase, and a buffer, and performing PCR to produce an “array of inter-Alu gene-enriched amplicons” (see, e.g., paragraph 22).  Regarding the new requirement of the amended independent claims for “sequencing the amplicons using high-throughput DNA sequencing” and comparing the resulting sequences, Xue et al further teach high throughput (massively parallel) sequencing of their amplicons to “allow genome wide scanning of sequence and structural variations”, and comparisons of sequences between paired samples (see Abstract and paragraph 23).  Xue et al teach that their methods, and particularly comparisons among different samples, may be employed to identify variations associated with traits, including identifying sequences that are “diagnostically useful indicators” of a trait (see paragraph 23); Xue et al teach that such traits may include traits associated with disease, disease outcome, or disease susceptibility (paragraph 24).
Xue et al thus teach all elements of the methods of independent claims 1 and 4, with the exception of teaching primers comprising sequences based on MIR or SVA elements (i.e., primers meeting the requirements of the new “wherein” clause of the independent claims, “wherein at least one of the two or more primers comprises a consensus sequence based on an MIR element or an SVA element”).  
	Burns et al teach that TEs present in the human genome include not just Alu elements, but MIR and SVA elements (see entire reference, particularly page 740, right column-page 742, right column).  Burns et al also teach that while most human TEs are fixed, some elements remain mobile and “provide a substantial and dynamic source of structural variation”, including via insertions that “cause genetic diseases and cancer” (Abstract).  
	In view of the teachings of Burns et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Xue et al so as to have included the use of primers comprising MIR and/or SVA consensus sequences, and thereby to have performed methods meeting the requirements of the claims.  An ordinary artisan would have been motivated to have made such a modification for the advantage of further characterization of human genomic variants (exploiting the repetitive and known nature of the sequences of these TEs), as well as for the advantage of identifying new structural variations that may be associated with disease (as suggested by the teachings of Burns et al).
With further regard to dependent claim 7, Xue et al further teach identifying genomic variations including SNPs and copy number variations (see, e.g., paragraph 24).  Regarding claim 9, Xue et al teach and exemplify the use in their methods of, e.g., human white blood cells (see, e.g., paragraphs 32 and 45).  Regarding claim 11, Xue et al disclose the use of a “sub-microgram” quantity of genomic DNA (see, e.g., paragraphs 60 and 80).  Regarding claim 13, Xue et al disclose the practice of their methods on human DNA present (as a result of cloning) in bacterial cells; see Example 2.  Regarding claims 14-16, 23, and 25, it is reiterated that Xue et al in view of Burns et al suggest combinations of primers including all of Alu, MIR, and SVA elements, which meet the requirements of the claims.  Regarding claim 28, Xue et al in view of Burns et al suggest the use together of multiple primers as required by the claims, as noted above; see also, e.g., Example 2 of Xue et al, which employs three primers together.  Regarding claims 30-32, the further limitations of these claims are addressed above in the discussion of the rejection of claim 1.  Regarding claim 34, while it is noted that what is encompassed by this claim is entirely unclear, to the extent that the claim may depend from claim 1, it is noted that Xue et al further teach high throughput (massively parallel) sequencing of their amplicons to “allow genome wide scanning of sequence and structural variations”, and comparisons of sequences between paired samples (see Abstract and paragraph 23); Xue et al also teach storing their sequencing results in a computer readable format (again see paragraph 23).  
Applicant’s traversal of March 22, 2022 pertaining to the prior rejections of claims based upon Xue et al and Xue et al in view of Burns et al have been reviewed and considered, but are not persuasive.  It is noted that the amended claims are rejected for the reasons given above, which address the new limitations of the amended claims (to the extent that they are directed to the species elected by Applicant for examination).  Applicant urges that independent claims 1 and 4 have been amended to recite a requirement that “at least one of the two or more primers comprises a consensus sequence based on an MIR element or an SVA element”; this amendment was found sufficient to overcome the rejections under 35 USC 102, as noted above.  It is, however, reiterated that the species elected by applicant – which continues to be embraced by the amended claims - remains under consideration herein (i.e., the examiner has not searched and examined the additional species related to MIR or SVA targeting primers introduced into the amended claims by applicant’s amendments; rather, the examiner has continued prosecution with respect the species elected by Applicant, as it continues to be encompassed by the claims [it is noted that combinations including Alu-element targeting primers are recited in claims 15 and 16]).  With regard to applicant’s arguments at page 14-15 pertaining to the rejection under 35 USC 103, and the results in the specification corresponding to Examples 7-9, it is noted that the examiner has already indicated as free of the prior art those claims directed to methods employing particular primer combinations as exemplified in the specification (i.e., those primer combinations with respect to which results are actually demonstrated).  Applicant has not provided any further evidence of unexpected results commensurate with the very broad scope of the rejected claims, and the prior art is clearly sufficient to suggest what is actually claimed (and it is also noted that the design of primers for use in combination with one another, and so as to avoid interference with one another, etc., was clearly well-known in the prior art before applicant’s effective filing date).  Accordingly, these arguments are not persuasive with respect to the claims rejected herein.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634